Citation Nr: 1103740	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The Veteran was scheduled for a hearing before the Board in 
August 2010.  However, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This remand is to afford the Veteran readjudication of his claim 
under recently-amended and liberalizing regulation, specifically 
C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, and 
which provides as follows:  





If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity, 
and;

A VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder, and the Veteran's symptoms 
are related to the claimed stressor;

In the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)).

For purposes of the revised regulation, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

Service department records reflect the Veteran had service in 
Vietnam for approximately seven and a half months.  The Veteran 
describes hearing mortar fire while in bed; helping wounded 
soldiers from helicopters and witnessing their injuries; and 
riding as a guard on a supply truck with the infantrymen.  

VA treatment records from August 2002 through January 2007 
reflect treatment.  



The Veteran has not been afforded an examination to ascertain if 
he has PTSD, within the scope of the new regulation.  He must 
therefore be provided a VA examination, to be conducted by a VA 
psychiatrist or psychologist or VA contract psychiatrist or 
psychologist, for the purpose of determining whether he has PTSD 
related to his claimed in-service stressors or otherwise has 
psychiatric disability that began during service or is otherwise 
related to his period of active service.  See 38 U.S.C.A. 
§ 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
psychiatric disability from the time of 
his discharge from active service 
forward.  After obtaining any 
appropriate authorizations for release 
of medical information, the RO should 
obtain records from each health care 
provider the Veteran identifies.  The 
Veteran should also be advised that with 
respect to private medical evidence he 
may alternatively obtain the records on 
his own and submit them to the RO.

2.	Once all available medical records have 
been received, arrange for a VA mental 
health examination with a psychiatrist 
or a psychologist.  The purpose of the 
examination is to determine whether the 
Veteran has a psychiatric disability, to 
include PTSD if diagnosed, that had its 
onset or was aggravated during active 
service, or is a result of any incident 
of service.  

The following considerations will govern 
the examination:

a.	The claims file and a copy of this 
remand will be made available to 
the examiner, who will acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran must be 
scheduled for further 
examinations.  All indicated tests 
and studies must be performed.  

c.	The examiner must provide a 
diagnosis for each psychiatric 
disorder found, and should include 
a specific finding as to whether 
the Veteran has PTSD.

d.	If PTSD is diagnosed, the examiner 
must specifically opine whether 
the stressor (or stressors) 
claimed by the Veteran is (or are) 
linked to fear of hostile military 
activity and adequate to support a 
diagnosis of posttraumatic stress 
disorder, and whether the 
Veteran's symptoms are related to 
the claimed stressor(s).

e.	If any other current psychiatric 
disability is diagnosed, the 
examiner must specifically opine 
whether that disorder began during 
service, was chronically worsened 
during service, or is related to 
any incident of service.

f.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

g.	If an examiner is unable to render 
the requested opinion without 
resort to pure speculation, he or 
she must so state; however, a 
complete rationale for such a 
finding must be provided.

3.	Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

4.	Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  No action is 
required of the Veteran until he is 
otherwise notified by the RO.  By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


